Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       30-SEP-2020
                                                       02:34 PM


                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             BERNARD HOSEA MAHUIKI, JR., Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                   (CASE NO. 5FFC-XX-XXXXXXX)

                      ORDER DENYING PETITION
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
   and Circuit Judge Crabtree, assigned by reason of vacancy,
                   with Wilson, J., concurring)

          Upon consideration of petitioner Bernard Hosea
Mahuiki’s “Motion to Release Non-Violent Community Custody
Prisoner from Custody with Special Release Terms and Conditions
Amid the Coronavirus COVID-19 Bio-Terrorism Pandemic”, which was
filed as a petition on September 11, 2020, the documents attached
thereto and submitted in support thereof, and the record, it
appears that petitioner fails to demonstrate that he is entitled
to the requested extraordinary relief from this court.     See Kema
v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ
of mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action); Oili v. Chang, 54
Haw. 411, 412, 557 P.2d 787, 788 (1976) (“[The supreme] court
will not exercise its original jurisdiction in habeas corpus
proceedings when relief is available in a lower court and no
special reason exists for invoking its jurisdiction.”).
Accordingly,
          IT IS HEREBY ORDERED that the petition is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition without payment of the
filing fee.
          DATED: Honolulu, Hawai#i, September 30, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Jeffrey P. Crabtree



                           CONCURRENCE
                        (By: Wilson, J.)
          For the reasons stated in my concurrence order in
Sandry v. State, SCPW-XX-XXXXXXX, filed on June 24, 2020, I
concur.
                                    /s/ Michael D. Wilson




                                2